FILED
                            NOT FOR PUBLICATION                                AUG 26 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JESUS B. CASTANEDA,                              No. 15-16386

               Plaintiff-Appellant,              D.C. No. 1:12-cv-00026-AWI-
                                                 BAM
 v.

R. H. TRIMBLE; et al.,                           MEMORANDUM*

               Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                            Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      California state prisoner Jesus B. Castaneda appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action arising out of the

allegedly retaliatory confiscation and destruction of his medical ambulatory device.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Holcombe v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hosmer, 477 F.3d 1094, 1097 (9th Cir. 2007) (dismissal under Fed. R. Civ. P.

12(b)(6) on the basis of claim preclusion); Resnick v. Hayes, 213 F.3d 443, 447

(9th Cir. 2000) (dismissal under 28 U.S.C. § 1915A). We affirm.

      The district court properly dismissed Castaneda’s retaliation and deliberate

indifference to serious medical needs claims as barred by the doctrine of claim

preclusion because they involve the same primary right as Castaneda’s state habeas

petition. See Gonzales v. Cal. Dep’t of Corr., 739 F.3d 1226, 1231-34 (9th Cir.

2014) (explaining that under California law, if two actions involve the same

primary right, judgment in the first action bars consideration of all matters which

were raised or could have been raised in the first action, and reasoned denials of

state habeas petitions have claim-preclusive effect notwithstanding a contention

that state habeas challenge was procedural and § 1983 action was substantive).

      The district court properly dismissed Castaneda’s due process claim alleging

improper processing of grievances because Castaneda has no claim of an

entitlement to a particular grievance procedure. See Ramirez v. Galaza, 334 F.3d
850, 860 (9th Cir. 2003) (“[I]nmates lack a separate constitutional entitlement to a

specific prison grievance procedure.”).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).


                                          2                                    15-16386
      To the extent the July 12, 2016 filing is a motion for leave to proceed in

forma pauperis, it is denied as unnecessary because Castaneda’s in forma pauperis

status continues on appeal.

      AFFIRMED.




                                         3                                    15-16386